435 F.2d 1297
Francisco Rosado TOLEDO, Plaintiff, Appellant,v.SECRETARY OF HEALTH, EDUCATION AND WELFARE, Defendant, Appellee.
No. 7582.
United States Court of Appeals, First Circuit.
January 14, 1971.

Carlos Santos Correa, Rio Piedros, P. R., on brief for appellant.
William D. Ruckelshaus, Asst. Atty. Gen., Julio Morales-Sanchez, U. S. Atty., Kathryn H. Baldwin and Anthony J. Steinmeyer, Attys., Dept. of Justice, on brief for appellee.
Before ALDRICH, Chief Judge, McENTEE and COFFIN, Circuit Judges.
PER CURIAM.


1
Plaintiff appellant in 1967 sought to show himself entitled to Social Security benefits for total disability commencing before the end of 1960, the last year he was insured. He lost at every step of the administrative process, and in the district court. 308 F.Supp. 192. On this appeal his principal point seems to be that he should not merely have been told that he could have his own counsel when he appeared before the hearing examiner after the Social Security Administration had denied his claim, but should have been supplied with counsel at government expense. There is no suggestion that having counsel would have resulted in the presentation of any better case. It is quite apparent from the record that plaintiff was fairly treated; indeed, the examiner was exceptionally solicitous and helpful. We see no possible prejudice. Cross v. Finch, 5 Cir., 1970, 427 F.2d 406, 408-409; Granger v. Finch, 7 Cir., 1970, 425 F.2d 206, cert. denied 91 S.Ct. 46; Domozik v. Cohen, 3 Cir., 1969, 413 F.2d 5, 9; cf. Steimer v. Gardner, 9 Cir., 1968, 395 F.2d 197; Ussi v. Folsom, 2 Cir., 1958, 254 F.2d 842.


2
Affirmed.